Citation Nr: 1829210	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-41 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

	

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD or non-service connected chronic obstructive pulmonary disease.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

3. Entitlement to a rating in excess of 10 percent for a left knee disability with limitation of flexion.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for sleep apnea, COPD, and low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by slight lateral instability.

2.  Throughout the appeal period, the Veteran's left knee flexion has at most been limited to 125 degrees with pain, with additional limitation to 120 degrees with repeated use over time.  

3.  Throughout the appeal period, the Veteran's left knee disability has been manifested by a meniscal condition with symptoms of frequent episodes of locking, pain, and effusion.  
4.  An unappealed April 1997 rating decision denied a claim for service connection for a low back strain.  

5.  Following the April 1997 rating decision, documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.

6.  Additional evidence received since the April 1997 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back strain, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for entitlement to a rating in excess of 10 percent for lateral instability of the left knee have not been met.  38 U.S.C.      §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.

2.  Throughout the period on appeal, the criteria for entitlement to a separate rating of 10 percent, but no higher, for painful flexion of the left knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5260.

3.  Throughout the period on appeal, the criteria for entitlement to a separate rating of 20 percent, but no higher, for frequent episodes of locking, pain, and effusion of the left knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5258.

4.  The April 1997 rating decision denying service connection for a low back strain is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

5.  Evidence received since the last final denial on the issue of service connection for low back strain is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

	Increased Rating Claim

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Currently, the Veteran is compensated at a 10 percent evaluation under DC 5257 for slight instability.  Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Under DC 5260, a 10 percent rating is warranted for limitation of flexion to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees. 

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Petitti v. McDonald, 27 Vet. App. 415 (2015).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a September 2011 private consultation, the Veteran reported diffuse knee pain, which gives out every now and then and resulting in right hip pain when walking.  He also reported slight swelling with no locking.  Upon physical examination, the private examiner noted no effusion, no tenderness, no anterior, posterior, and no mediolateral laxity.  An X-ray taken at the time reflected minimal osteoarthritis.  The private examiner directed an MRI be performed.  The September 2011 private MRI of the Veteran's left knee reflected small joint effusion and mild anterior subcutaneous edema.  The ACL, PCL, MCL, lateral collateral ligamentous complex, quadriceps tendon, and patellar tendon were all intact.  There was a complex tear in the posterior horn medial meniscus, minimal osteoarthritis, and potentially a minute inferior articular surface tear of posterior horn lateral meniscus.  An October 2011 correspondence from the private physician who evaluated the MRI suggested an orthopedic consultation regarding the Veteran's left knee.  

In an examination in February 2012, the Veteran reported that he wears a knee brace about three to four times a week.  He indicated that he had constant left knee pain, that was worse with walking.  On examination, the Veteran's left knee flexion ended at 125 degrees and he had full left knee extension.  Painful motion began at 130 degrees of flexion; there was no pain with extension.  Flexion and extension were the same with repetitive use testing.  The examiner indicated the Veteran had functional loss demonstrated by less movement than normal and pain on movement.  He had pain to palpation.  Muscle strength testing was normal.  A meniscal tear on the left knee was noted with frequent episodes of "locking" and frequent episodes of joint pain.  Instability testing was normal and the examiner indicated there was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examiner also noted complaints of tenderness with palpation of the medial joint lines bilaterally and occasional use of a brace.  The Veteran reported that he had not missed any work in the prior 12 months due to his left knee.   

In his January 2013 notice of disagreement, the Veteran argued that his symptomatology requires a rating in excess of 10 percent.  He reported that he can only put pressure on his knee for five minutes at a time and can only walk for five to ten minutes before he needs to stop.  Further, he stated that the brace provided by the VA was too tight and not able to provide the support he required.  

A January 2014 VA treatment note reflects the Veteran was using another brace to attempt to stabilize his left knee joint.  The Veteran reported that a previous hinged brace was not helping much and he had been treating his left knee with trolamine and Biofreeze.  

The Veteran underwent another VA examination in April 2015 to evaluate the severity of his left knee disability.  The Veteran reported that his left knee was a little worse than at the February 2012 VA examination, with pain and instability when walking.  He indicated that his pain was intermittent, occurring about two to four times a week, lasting about two hours each time.  He reported that his pain primarily occurred with prolonged walking, and climbing as part of his civilian occupation, and sitting.  He indicated his pain would decrease with extension of the knee.  He denied popping or swelling, but reported a feeling of "slipping" or instability when walking.  There was no recent giving-way and he denied having any falls in the last two years.  He had stopped wearing braces approximately six months prior as they were too tight and caused swelling.  Upon physical examination, flexion of the left knee was to 130 degrees with no limitation on extension.  There was pain noted with flexion, but it did not cause functional loss.  There was no pain with weight bearing.  There was no pain on palpation but there was objective evidence of crepitus.  The VA examiner noted pain limited functional ability with repeated use over time, with pain occurring between 120 and 130 degrees of flexion.  The examiner also noted additional contributing factors of swelling and disturbance of locomotion.  He explained that pain with walking and climbing was subjective and that there was no objective evidence on examination of abnormal gait or stance.  He indicated the Veteran could heel/toe gait with good balance, but with left knee pain on heel gait.  He noted there was mild suprapatellar tissue swelling, without increase in temperature to touch and without edema or skin discoloration.  Muscle strength testing was normal, there was no ankylosis, and a reported history of slight lateral instability.  Stability testing done at the time was all normal and the examiner indicated that there was no clinical evidence of instability.  The VA examiner noted a history of left side meniscal tear with frequent episodes of joint pain.  The Veteran reported occasional use of a walking stick and denied missing any work in the prior 12 months due to his left knee condition.  

As noted, the Veteran is currently compensated at a 10 percent evaluation under DC 5257 for slight lateral instability.  In reviewing the evidence of record, the Board finds that the currently assigned 10 percent rating most nearly approximates the Veteran's lateral instability, as the evidence shows that he has slight lateral instability throughout the appeal period.  The preponderance of the evidence is against a rating higher than 10 percent.  To warrant a higher 20 percent disability rating under DC 5257 there must be moderate recurrent subluxation or lateral instability.  Here, although the Veteran has reported "giving way" or "slipping" of the knee, there was no objective evidence of recurrent subluxation or lateral instability.  He also indicated that he had not recently experienced any falls.  Stability testing during treatment and on VA examinations have been normal.  As such, the Board finds that the evidence does not more nearly approximate a higher 20 percent rating.  

The Board has also considered whether the Veteran is entitled to any higher or separate ratings under any other pertinent criteria.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Hence, the Board will next consider whether he is entitled to a separate evaluation of the left knee under DC 5260 and 5261 based on limitation of motion on flexion and extension.  

The evidence reflects that on February 2012 VA examination, the Veteran had flexion limited to 125 degrees with objective evidence of pain on active motion at 130 degrees.  On April 2015 VA examination, the Veteran had flexion limited to 130 degrees with pain.  There was no additional functional loss after repetition.  To warrant a separate 10 percent rating under DC 5260, the Veteran's left knee flexion must be limited to 45 degrees.  The medical evidence during the appeal period does not reflect flexion limited to 45 degrees.  However, the record reflects the Veteran has limitation of flexion with objective evidence of pain.  Therefore, pursuant to § 4.59, the Board concludes that he is entitled to a separate 10 percent rating under DC 5260 based on an actually painful knee joint in flexion with pain.  

The weight of the evidence is against a finding that he is entitled to a higher 20 percent rating for limitation of flexion, even when considering DeLuca factors and associated functional impairment.  As noted, on February 2012 VA examination, the examiner indicated pain contributed a functional loss of less movement than normal and pain on movement.  On April 2015 VA examination, the examiner noted that there was functional loss from pain with limitation to 120 degrees with repeated use over time.  As such additional functional loss does not more nearly approximate limitation of flexion to 30 degrees, which is required for a higher 20 percent rating, the preponderance of the evidence is against an even higher 20 percent rating for limitation of flexion.  

To warrant a separate 10 percent rating under DC 5261, limitation of extension, the Veteran's left knee disability must be manifested by extension limited to 10 degrees.  On both the February 2012 and April 12015 VA examinations the Veteran had no limitation on extension and no pain with extension.  The medical evidence of record also does not indicate limitation of extension noted at any other time during the appellate period.  Therefore, the evidence does not show entitlement to a separate 10 percent rating based on limitation of extension or an actually painful joint in extension, as there is no evidence of pain with extension.

The Board has also considered whether he is entitled to a separate 20 percent rating under DC 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The evidence reflects the Veteran has had a meniscal tear in the left knee.  On the September 2011 private MRI, the examiner reported small joint effusion in the left knee.  On the February 2012 VA examination, the VA examiner indicated the Veteran experienced a meniscal tear, frequent episodes of locking, and frequent episodes of joint pain.  The Board notes that there is no indication the Veteran's reported experiencing any locking episodes on the April 2015 VA examination; however, based on all the evidence of record, the Board finds the evidence warrants a separate rating for these noted symptoms pursuant to DC 5258 as they indicate frequent episodes of locking, pain, and effusion into the joint.  The Board notes that the separate 10 percent rating given for limitation of flexion with pain contemplates symptoms of pain with flexion.  However, the Board concludes that the pain considered in DC 5258 is pain related to the meniscal condition and thus a separate rating under DC 5258 does not constitute pyramiding.  38 C.F.R. § 4.14; Lyles v. Shulkin, 29 Vet. App. 107 (2017).  Therefore, the Board finds that the Veteran is also entitled to a separate 20 percent rating pursuant to DC 5258.

The Board has considered whether any other separate ratings under any other applicable DCs would be appropriate.  The medical evidence also does not reflect ankylosis (DC 5256), removal of cartilage (DC 5259), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263); therefore, separate ratings under these DCs are not warranted.  

Finally, the Board has considered whether any further staged rating is appropriate for the assigned ratings discussed above.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that evidence regarding limitation of flexion with pain and instability and a meniscal condition has been consistent with the assigned ratings for the entire relevant period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, no staged ratings are warranted for the left knee disability.

In summary, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 5260 for an actually painful joint in flexion and a separate 20 percent rating under DC 5258 for frequent episodes of locking, pain, and effusion into the joint.  A preponderance of the evidence is against a rating in excess of 10 percent under DC 5257, or any other higher or separate ratings.

      New and Material Evidence 

A claim for service connection for a low back strain was originally denied in an April 1997 rating decision based on a finding that there was no evidence that the Veteran's preexisting low back condition was aggravated or worsened beyond the natural progression of the illness by the Veteran's military service.  The Veteran did not appeal this decision, nor did VA actually or constructively receive any new and material evidence within a year following notification; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus, 3 Vet. App. at 513.

The evidence of record at the time of the April 1997 decision consisted of the Veteran's service treatment records from February 1976 to March 1996.  

The evidence associated with the claims file after the April 1997 decision includes VA treatment records, VA Form 21-526b, Veteran's Supplemental Claim for Compensation, and a VA examination from February 2012.  

At the February 2012 VA examination, the VA examiner noted a diagnosis of degenerative disc disease, which "was new since 1996".  This record is new, in that it was not previously of record.  The April 1997 decision denied the Veteran's claim on the basis of no evidence of aggravation of the Veteran's pre-existing low back condition in service.  The February 2012 VA examiner specifically identified that degenerative disc disease was new since the 1996 X-ray, indicating a potential aggravation of the Veteran's pre-existing low back condition.  As the lack of proof of aggravation was the basis for the denial of the claim in the prior decision, this new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. 110. 

New and material evidence has been received to reopen the claim for service connection for a low back condition, to include degenerative disc disease, and reopening the claim is warranted.  38 C.F.R. § 3.156(a).  


ORDER

A rating in excess of 10 percent for a left knee disability with lateral instability is denied.  

A rating of 10 percent, but no higher, for painful flexion of the left knee, is granted, subject to the regulations governing the payment of monetary awards.    

A rating of 20 percent, but no higher, for a meniscal condition with locking, pain, and effusion of the joint of the left knee, is granted, subject to the regulations governing the payment of monetary awards.    

As new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition, to this extent only, the appeal is granted.


REMAND

Service Connection for a Low Back Disability 

As noted above, the Veteran previously filed a claim of service connection for a back disability and was denied on the basis of no aggravation of low back pain that was shown to preexist the Veteran's service.  As the Board has reopened the claim and the February 2012 examination opinion is inadequate, remand is required for a new examination.  

With respect to the need for a new medical examination and opinion, the Board notes that the evidence shows the Veteran has a current low back disability, degenerative disc disease and lumbar strain, and that he complained of back pain in service.  The February 1976 enlistment examination report reflects that low back pain was noted to be a defect at the time of his entrance into service.  As it was noted on entry to service, the Board finds that the Veteran's low back pain preexisted service.  On February 2012 VA examination, the examiner opined that it was less likely than not that the back disability was incurred in or caused by service.  The examiner provided a rationale that the Veteran had a back injury prior to service, that he was treated during service for back pain on multiple occasions, and that his separation physical noted back pain.  It was also noted that the Veteran currently had degenerative disc disease of the lumbar spine, which was a new finding since his separation examination.  This opinion is inadequate as it does not clearly explain why the Veteran's current low back disability was not aggravated by his service.  Additionally, it does not adequately consider whether there was clear and unmistakable evidence that the preexisting low back disability was aggravated by his service.  Therefore, remand is required to obtain an examination and opinion.

Sleep Apnea and COPD

The Veteran asserts that he has sleep apnea and COPD as a result of his military service.  The Veteran was afforded a VA examination in February 2012 for both disabilities.  However, in both cases, the VA examiner failed to consider or discuss the circumstances of the Veteran's service, specifically his service in the Persian Gulf War.  

In the January 2013 notice of disagreement, the Veteran argued that his claimed COPD is related to his exposure to burning oil fields in Iraq and his exposure to toxic fumes when working as a welder, painter, and mechanic.  He alleged that he noticed, and others around him noticed, that he was breathing oddly starting in service.

In regards to the Veteran's claim for service connection for sleep apnea, the Veteran has submitted lay evidence from multiple friends and family members attesting to his difficulty sleeping and daytime sleepiness that started in service and continues still.  

As none of the Veteran's lay statements or lay evidence from friends and family were considered and discussed by the February 2012 VA examiner, the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed conditions.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that remand of this issue is now warranted to obtain an adequate medical opinion regarding nexus.

The Board acknowledges the Veteran's indication that there may have been a clear and unmistakable error (CUE) in the original denial of service connection for COPD on his July 2013 correspondence on a VA Form 21-0958, Notice of Disagreement.  However, as the rating decision the Veteran is alleging CUE on is not final, there is no valid claim for CUE under the provisions of 38 C.F.R.             § 3.105(a).  

Finally, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from April 2015.  Therefore, any updated VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records from April 2015 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his low back condition.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file. 

The examiner is asked to provide an opinion as to (a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing low back pain/strain noted on his February 1976 enlistment examination underwent an increase in severity during his active duty service; and if YES, (b) whether the increase in severity was clearly and unmistakably due to the natural progress of the disorder.  

The examiner is asked to consider his lay statements regarding heavy lifting and poor sleeping conditions in service and evidence indicating he experienced back pain in service.

The clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's claimed respiratory condition(s).  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file. 

The examiner should provide opinions as to the following:

(a)  Identify all respiratory diagnoses during the course of the appeal (since May 2011).  

(b)  Provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that any identified respiratory condition is related or attributable to the Veteran's military service, including as a result of his service in the Southwest Asia Theater of Operations from December 1990 to May 1991, to include reference to obstructive airway diseases and restricted pulmonary function tests (PFTs) in service.

The VA examiner should consider the Veteran's report of breathing changes in service, allegedly noticed by fellow soldiers.  

The clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's sleep apnea.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file. 

The examiner should provide opinions as to the following:

(a)  Provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that the Veteran's sleep apnea is related or attributable to the Veteran's military service, including as a result of his service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

(b)  Provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that the Veteran's sleep apnea was caused or aggravated beyond its normal progression (i.e., any increase in the severity of sleep apnea beyond its normal progression) by the Veteran's service-connected PTSD, and, if, and only if, it is found to be related to service, COPD.

The VA examiner should consider the Veteran's report of having had continuous sleep-related symptoms since service as well as the lay evidence from the Veteran's multiple friends and family members. 

The clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and a reasonable opportunity to respond.  The appeal should then be returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


